       CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 1 of 18




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF MINNESOTA



WRB, Inc. d/b/a Hammer-Schlagen,

           Plaintiff,                             Court File No. 20-cv-02521

v.

Schram Haus Brewery LLC, Aaron           Complaint for Trademark, Trade
Schram, and Ashley Schram                 Dress Infringement, Copyright
                                            Infringement, and Unfair
           Defendants.                             Competition

                                               Jury Trial Demanded

     Plaintiff WRB, Inc. d/b/a Hammer-Schlagen for its complaint against

defendant Schram Haus Brewery, LLC, states and alleges as follows:

                         NATURE OF THE ACTION

     1.    This is an action that seeks a permanent injunction and an

award of actual or statutory damages for Schram Haus’ intentional

counterfeiting of the Hammer-Schlagen brand comprised of distinctive

trademarks and trade dress as well as a published copyright.

     2.    WRB and its predecessors have been the exclusive source of a

particular nail-driving competition offered under the brand Hammer-

Schlagen since at least the late 1980s. WRB’s trademarks, including

Hammer-Schlagen, its logo, and slogans such as Let’s Play Hammer-

Schlagen, Got Wood, Get Hammered, Get Nailed, Get Bent, and Whack It,




                                                                           1
        CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 2 of 18




have become immensely popular throughout the United States, particularly

at beer festivals, bars, and Octoberfest festivals.

      3.     WRB’s design and layout of its nail-driving service are also

unique and were granted trade dress protection by the U.S. Patent and

Trademark Office.

      4.     While offering its brand of entertainment, WRB displays its

copyright entitled “Hammerschlagen Rules” in plain view of the public. WRB

has        published      those      rules       on    its     website      at

<https://www.hammerschlagen.com/rules/>, and a registration has been

granted by the United States Copyright Office.

      5.      Schram Haus – a brewery in Chaska, MN – has offered a

counterfeit service using WRB’s trademarks, trade dress, and copyright

protected rules. It did so after being warned multiple times of WRB’s

exclusive rights to the marks.

      6.     This action is to protect WRB’s goodwill and intellectual property

by enforcing WRB’s rights under the Lanham Act and Copyright Act.

                                    PARTIES

      7.     WRB, Inc. d/b/a Hammer-Schlagen is a Minnesota corporation

with its registered office at 5865 Neal Ave N, #113 in Stillwater, Minnesota.




                                                                                2
         CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 3 of 18




      8.       Defendant Schram Haus Brewery, LLC is a Minnesota limited

liability company with its registered office at 8785 Airport Road in Waconia,

Minnesota, and operating at 3700 Chaska Boulevard in Chaska, Minnesota.

      9.       Defendants Aaron and Ashley Schram are individuals residing in

Minnesota. On information and belief, the two jointly own and operate

Schram Haus Brewery and are responsible for the company’s marketing and

advertising.

      10.      On information and belief, Defendants Aaron and Ashley Schram

oversaw and were responsible for the actions of Schram Haus described

below.

                                  JURISDICTION

      11.      This Court has original subject matter jurisdiction over the trade

dress infringement and trademark infringement claims pursuant to 15 U.S.C.

§ 1121(a) and 28 U.S.C. §§ 1331 and 1338(a) because they arise under the

Lanham Act, 15 U.S.C. § 1501 et seq.

      12.      The Court has original subject matter jurisdiction over copyright

claims pursuant to 28 U.S.C. § 1331 and 1338(a). This Court also has

supplemental jurisdiction over Plaintiff’s claims arising under state law

under 28 U.S.C. § 1367, as those claims form part of the same case or

controversy.




                                                                                3
       CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 4 of 18




      13.   Schram Haus is a Minnesota limited liability company offering

its services in Chaska, Minnesota. WRB’s claims for relief arose in this

district, making venue over the claims proper in this district pursuant to 28

U.S.C. § 1391.

                      WHAT IS HAMMERSCHLAGEN?

      14.   In 1957, a child named Carl Schoene immigrated with his family

from Germany to St. Paul, Minnesota. He brought with him a game he played

with his friends in Germany in which players took turns trying to drive a nail

into something – a board, a tire, or the ground – with one swing of an axe.

      15.   The variation Schoene played and taught his friends used a cross-

peen hammer, and the nails were driven into the perimeter of a tree stump.

Schoene played the game, calling it Nagelspiel.

      16.   When his family started a restaurant near Stillwater, Schoene’s

game was played at the restaurant and at festivals as a marketing tool for

the restaurant.

      17.   In the late 1980s, Schoene’s father-in-law, Mike Wlaschin, took

over the game. He standardized the use of cottonwood cross-sections and 16d

common bright nails and rebranded the name as “Hammer-Schlagen.”

      18.   From the late 1980s through 1999, Wlaschin promoted the

service under the brand Hammer-Schlagen throughout Minnesota and

Western Wisconsin. He was the only person using the name Hammer-


                                                                              4
        CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 5 of 18




Schlagen and the only person marketing the entertainment service using his

particular design.

      19.   In 1999, Wlaschin formed WRB, Inc. solely for the purpose of

marketing and promoting Hammer-Schlagen. The company acquired a

federal trademark registration for its logo in 2000:




      20.   WRB has continuously and exclusively promoted its services

under the Hammer-Schlagen brand since it was formed.

      21.   WRB promoted and continues to promote its services through the

exclusive use of slogans including “Get Hammered, “Get Nailed,” and “Got

Wood” in a variety of media since 2000, including on its website, in fliers, and

on stickers used in marketing its service.

      22.   WRB uses its distinctive trade dress in combination with its

name, logo, and slogans to promote the service offered. The trade dress,

commonly referred to as the “Hammerschlagen Stump,” is depicted below:




                                                                               5
        CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 6 of 18




      23.   WRB has offered its services, either directly or through exclusive

licensing, throughout the United States, from Florida to Washington to

Hawaii.

      24.   WRB has operated in Minnesota every year since its founding in

1999, offering the game at various private parties, beer festivals, Oktoberfest

branded events, and expos throughout the state.

      25.   WRB is the owner of U.S. Registration No. 4,804,117 for the

service mark Hammer-Schlagen. The service mark was registered on

September 1, 2015, claiming first use in commerce as early as February 1999

and is incontestable. A copy of the registration is attached as Exhibit A.

      26.   WRB is the owner of U.S. Registration No. 4,798,570 for the

service mark Get Nailed. The service mark was registered on August 25,

2015, claiming first use in commerce as early as October 2001 and is

incontestable. A copy of the registration is attached as Exhibit B.




                                                                              6
       CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 7 of 18




      27.    WRB also owns U.S. Registration No. 5,548,112 for its trade

dress as depicted above. It was registered on August 28, 2018. The

registration describes WRB’s trade dress as follows:

        The mark consists of a three-dimensional configuration
        constituting trade dress comprising of a. cylindrical cross-
        section of a tree with nails positioned around the outer
        circumference of its upward facing flat circular surface, and a
        cross-peen hammer whose head is shaped in the manner
        depicted in the drawing.

      28.    WRB’s trade dress registration also claims first use of the trade

dress in commerce as early as February 1999. A copy of the trade dress

registration is attached as Exhibit C.

      29.    WRB also holds the copyright to “Hammer-Schlagen Rules.” The

work is registered with the U.S. Copyright Office and has Registration

Number TX-8-092-585. It was first published on February 5, 1999 and was

registered on September 30, 2015.

                            THE INFRINGEMENT

      30.    Defendants Aaron and Ashley Schram own and manage Schram

Haus Brewing LLC, which operates a brewery at a single location in Chaska,

Minnesota.

      31.    On information and belief, the two individuals are responsible for

the company's marketing and advertising, including the infringing conduct

described below.




                                                                              7
       CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 8 of 18




      32.   Schram Haus was featured in the September/October 2019 issue

of the Southwest Metro Magazine. In describing the Schram Haus brewery,

the article says: “The spot also offers games, such as corn hole, cribbage and a

game originally called Hammerschlagen, which they have cleverly renamed

‘Schrammerschlagen.’”

      33.   That year, Schram Haus participated in Chaska’s first annual

Oktoberfest. In advertisements marketing the event, Schram Haus promoted

its “Hammerschlagen Tournament.”

      34.   In its own promotion of the event, Downtown Chaska included

advertisements for Schram Haus’s Hammer-Schlagen tournament.

      35.   Schram Haus marketed the 2019 event on its Facebook page,

using WRB’s trademarks and trade dress. In one, it posted a picture of WRB’s

trade dress, stating: “Get nailed this Octoberfest!” In another, it marketed

“Hammerschlagen competition.”

      36.   During the 2019 event, Schram Haus promoted its services on

Facebook, claiming “Hammerschlagen has begun.”

      37.   By all accounts, the 2019 Octoberfest celebration at Schram Haus

was a well-attended success.

      38.   In August 2020, WRB mailed a pamphlet marketing its services

to breweries including Schram Haus. The pamphlet expressly identified




                                                                               8
          CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 9 of 18




WRB’s intellectual property, including its registered trademarks and trade

dress.

         39.   In late August, WRB discovered that Schram Haus was once

again counterfeiting its trademarks and trade dress. It discovered

advertisements for Downtown Chaska’s Octoberfest that included Schram

Haus       advertising    “Hammerschlagen.”       Those     ads   appeared   in

MinnesotaBreweries.com, DowntownChaska.com, and on Schram Haus’s

website and social media.

         40.   Schram Haus sold tickets to the event for $25 per ticket.

         41.   WRB sent a cease-and-desist letter to Schram Haus on October

24, demanding that Schram Haus stop infringing. WRB gave Schram Haus

the option to hire WRB so it could lawfully offer the Hammer-Schlagen brand of

entertainment at the Schram Haus premises on September 26, 2020.

         42.   Schram Haus did not respond to the letter.

         43.   A WRB employee attended Schram Haus’s Octoberfest event,

held on September 26. At the event, Schram Haus offered a nail driving game

identical to WRB’s trade dress. Its signs identified the game as

“Schrammershclagen.”

         44.   Near the offering of the service, the WRB employee overheard the

man depicted in the far left of the following image say that “some guy” owns




                                                                              9
      CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 10 of 18




Hammer-Schlagen, but the Hammer-Schlagen brand actually originated in

Germany.




     45.   On information and belief, the individual depicted above claiming

Hammer-Schlagen originated in Germany is Defendant Aaron Schram.

     46.   The WRB employee also overheard other patrons express their

belief that the entertainment service in question being offered by Schram

Haus was “Hammer-Schlagen.”

     47.   The band – Jolly Huntsmen – announced the game as “Hammer-

Schlagen” over the public announcement system of the main stage during

their performance.




                                                                          10
       CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 11 of 18




      48.   On-site – in fact, on the Hammer-Schlagen stump itself – Schram

Haus posted rules for the game identical to WRB’s copyright protected rules:




      49.   The rules Schram Haus posted are identical to WRB’s rules,

including punctuation and grammatical errors, save that Schram Haus

omitted the last two rules from WRB’s work.

      50.   On information and belief, Schram Haus has offered a nail-

driving service under a counterfeit of WRB’s trade name and trade dress

since as least as early as 2019 and continues to do so today.


                                                                           11
       CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 12 of 18




      51.    Schram Haus uses WRB’s distinctive trade dress to offer the nail

driving service it offers.

      52.    Schram Haus’ nail-driving service is laid out in a manner that is

indistinguishable from WRB’s trade dress.

      53.    Schram Haus’ nail-driving service is a counterfeit of WRB’s trade

dress and is likely to cause confusion as to the source, sponsorship, or

affiliation between its service and that of WRB’s brand of service.

      54.     Schram Haus’ use of WRB’s distinctive design is even more

deceptive because Schram Haus markets and promotes its service using the

Hammerschlagen name, which is indistinguishable from WRB’s trademark

Hammer-Schlagen. Moreover, it promoted its infringing service using WRB’s

trademark slogans including “Get Nailed.”

      55.    Compounding the confusion, Schram Haus used the Hammer-

Schlagen Rules, a third element of WRB’s brand identity, in connection with

Schram Haus’ use of WRB’s distinctive design and name.

      56.    Schram Haus knows WRB owns the trademarks and trade dress

in Hammer-Schlagen, but further confused the public by telling its customers

that WRB’s Hammer-Schlagen brand of entertainment is a game that does

not originate with WRB.

      57.    Schram      Haus      marketed    its        counterfeit    service   as

“Hammerschlagen”       on    its   own   website.    In     addition,   it   marketed


                                                                                   12
       CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 13 of 18




“Hammerschlagen” in local publications, including on third-party websites

such as on that of Southwest Metro Magazine, Chaska Downtown Business

Alliance, and MinnesotaBreweries.com.

      58.   Schram Haus’ use of WRB’s trademark and trade dress is likely to

cause confusion, as to the source, sponsorship, or approval of its services.

      59.   Schram Haus’ conduct has caused actual confusion among

consumers who use and are likely to use WRB’s services.

      60.   Schram Haus’ conduct has been willful and with the intent to

confuse and to harm WRB’s rights.

      61.   Schram Haus’ conduct has already caused WRB irreparable harm

and, unless enjoined from continuing to infringe, is likely to continue causing

irreparable harm to WRB.

      62.   Schram Haus has profited off its infringing conduct to the

detriment of WRB and it would be unjust to permit Schram Haus to retain

the profits it has made using WRB’s trademark, trade dress, and copyright.

                               COUNT I
                  INFRINGEMENT OF REGISTERED MARKS
                            15 U.S.C. § 1114

      63.   WRB owns the trademark Hammer-Schlagen, which has been

registered and is incontestable. It owns the trademark Get Nailed, which has

also been registered and is incontestable.




                                                                               13
       CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 14 of 18




      64.      WRB owns the trade dress rights to is configuration of a nail-

driving service. The USPTO has granted registration to WRB’s trade dress.

      65.      Schram Haus has used WRB’s trademarks and trade dress in a

manner that is likely to cause confusion and in fact caused confusion.

      66.      Schram Haus’ use of the trademarks and trade dress is willful

and intended to confuse the public.

      67.      Schram Haus is using a mark and presentation that is identical to

or substantially indistinguishable from WRB’s registered trademarks and

trade dress.

      68.      Schram Haus’ use of WRB’s trademarks and trade dress violates

15 U.S.C. § 1114(1)(a) and (b).

      69.      Schram Haus’ use of WRB’s trademarks and trade dress

constitutes counterfeiting as defined in 15 U.S.C. §§ 1116(d).

      70.      Schram Haus’ use of WRB’s trademarks and trade dress has

caused WRB irreparable harm. WRB has also suffered damages as a result of

Schram Haus’ use of the trademark and trade dress.

                                    COUNT II
                               FALSE DESIGNATION
                              15 U.S.C. § 1125(A)(1)(A)

      71.      WRB owns the trademarks Hammer-Schlagen and Get Nailed,

which have been registered and are incontestable.




                                                                              14
       CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 15 of 18




      72.   WRB owns the trade dress rights to its configuration of a nail-

driving game. Its trade dress is registered.

      73.   Schram Haus has used WRB’s trademarks and trade dress in a

manner that “is likely to cause confusion, or to cause mistake, or to deceive as

to the affiliation, connection, or association of such person with another

person, or as to the origin, sponsorship, or approval of his or her goods,

services, or commercial activities by another person,” violating 15 U.S.C. §

1125(a)(1)(A).

      74.   Schram Haus’ use of the trademark and trade dress is willful and

without authorization.

      75.   Schram Haus’ use of WRB’s trademarks and trade dress has

caused WRB irreparable harm. WRB has also suffered damages as a result of

Schram Haus’ use of the trademark and trade dress.

                                COUNT III
                         COPYRIGHT INFRINGEMNT
                          17 U.S.C. §§ 106 ET SEQ.

      76.   WRB is the sole owner of the copyright in an original work that is

fixed in tangible media of expression. A registration (No. TX-8-092-585) for

the Rules was issued by the Copyright Office on September 30, 2015.

      77.   Schram Haus has produced, reproduced, and publicly displayed

WRB's protected work without consent.




                                                                              15
       CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 16 of 18




      78.   Schram Haus' acts violate WRB’s exclusive rights under the

Copyright Act, 17 U.S.C. §§ 106 and 501.

      79.   Schram Haus infringed knowingly and with intent to financially

gain and increase its goodwill and brand power by using WRB’s protected

copyrighted work.

      80.   Because of Schram Haus’ infringing acts, WRB is entitled to

actual damages and profits attributable in an amount to be proved at trial

and all other relief allowed under the Copyright Act. Alternatively, WRB is

entitled to an award of statutory damages.

      81.   Schram     Haus’    infringement   has   caused    and   is   causing

irreparable harm to WRB, for which it has no adequate remedy at law.

                                  COUNT IV
                              UNFAIR COMPETITION
                              MINN. STAT. § 325D.44

      82.   Minnesota Statute Section 325D.44 prohibits unfair competition,

including “pass[ing] off goods or services as those of another; caus[ing]

likelihood of confusion or of misunderstanding as to the source, sponsorship,

approval, or certification of goods or services; caus[ing] likelihood of confusion

or of misunderstanding as to affiliation, connection, or association with, or

certification by, another.”

      83.   Schram Haus has engaged in unlawful, unfair, or fraudulent

business acts of unfair competition in violation of Minnesota Statue and


                                                                                16
       CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 17 of 18




Minnesota common law through its unauthorized use of WRB’s trademarks

and copyrighted work to promote its events .

     84.   If Schram Haus is not enjoined from using WRB’s marks and

copyrighted works, it will continue to cause consumer confusion in violation

of Minn. Stat. § 325D.44.

Based on the above, Plaintiff WRB, Inc. requests that the Court:

        1. Preliminarily and permanently enjoin Schram Haus from

           infringing WRB’s trademarks and trade dress pursuant 15 U.S.C.

           § 1116(a);

        2. Preliminarily and permanently enjoin Schram Haus from

           infringing WRB's copyright pursuant to 17 U.S.C. § 502;

        3. Award WRB all profits Schram Haus realized from its trademark

           and trade dress infringement pursuant to 15 U.S.C. § 1117(a);

        4. Award WRB its actual damages and any additional profits

           Schram Haus realized from its infringement of WRB’s copyrighted

           work pursuant to 17 U.S.C. § 504(a);

        5. Award WRB its actual damages caused by Schram Haus’

           trademark infringement and counterfeiting pursuant to 15 U.S.C.

           § 1117(a);

        6. Award WRB treble damages for counterfeit pursuant to 15 U.S.C.

           § 1117(b);


                                                                           17
      CASE 0:20-cv-02521-JRT-TNL Doc. 1 Filed 12/11/20 Page 18 of 18




        7. Alternatively, award WRB statutory damages for counterfeit

          pursuant to 15 U.S.C. § 1117(c) of not less than $1,000 and not

          more than $2,000,000 per counterfeit per mark;

        8. Alternatively, award WRB statutory damages for infringement

          pursuant to 17 U.S.C. § 504(c) of not less than $750 and not more

          than $150,000 per infringement;

        9. Award WRB its costs, expenses, and reasonable attorney's fees

          pursuant to 15 U.S.C. § 1117(a), 17 U.S.C. §505, and Minn. Stat.

          § 325D.45; and

        10.     Grant such other and further relief as the Court deems just

          and equitable.

Dated: December 11, 2020                     RUBRIC LEGAL LLC

                                             _/s/ Michael H. Frasier
                                             Chad A. Snyder (#288275)
                                             Michael H. Frasier (#387704)
                                             233 Park Ave. S – Suite 205
                                             Minneapolis, MN 55415
                                             612.465.0074
                                             chad@rubriclegal.com
                                             michael@rubriclegal.com


                                             Attorneys for WRB, Inc.




                                                                         18
